Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Restriction Filed March 26, 2021 in the reply filed on May 26, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden if restriction is not required.  This is not found persuasive because the restriction requirement recited the different classification for each of the Groups. The different classifications and statutory class of inventions require a different field of search.
The requirement is still deemed proper.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 26, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16 are rejected under 35 U.S.C. 103 as obvious over Gantillon et al. (WO 2013/153337 A1; US 2015/0072091 used as a literal translation of the original in French, Gantillon, cited in IDS) in view of Saiki et al. (US 2005/0135954; Saiki).

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

See MPEP 2113. Gantillon discloses a cookware item comprising one side to contact food placed inside the item and the other side is a convex surface intended to be in contact with a heat source. [0057]. Gantillon discloses applying a primer composition, [0050], followed by application of a 
Gantillon teaches the primer composition comprises an aqueous mixture of polyamide-amic acid. [0035-41]. The composition comprises a Lewis base and water. Id. The composition comprises a polar aprotic solvent of less than 5 wt.%. Id. Gantillon teaches that the polyamide-amic acid comprises amide-imide groups. [0028]. Gantillon discloses the use of fluorocarbon resin such as PTFE. [0030]. Gantillon does not disclose the use of a Lewis base selected from aminosilane or silazane.
However, Saiki teaches a method of forming a film with a binder resin made of polyamide-imide. [0032]. The composition comprises a solid lubricant (PTFE), [0033], and a coupling agent selected from APTES in an amount of 0.1-10 wt. % [0038-39]. The composition has a solvent selected from n-methyl-pyrrolidone. [0045]. The inclusion of the coupling agent improves the mechanical properties of the coating. [0038]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Gantillon and introduce a coupling agent selected from APTES because it improves the mechanical properties of the coating which is desirable in the art.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.





Response to Arguments

Applicant argues that Gantillon and Saiki are not analogous art. pp.6-7. Applicant argues that one of ordinary skill would not have looked at the field of compressors because the invention is directed to cookware. Id.

As set forth or detailed in KSR v. Teleflex, 

The first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve.  119 Fed. Appx. at 288.  The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent's subject matter.  The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art.  Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.  

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 at 420. This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent 
	In this case, Gantillon, Saiki and the current Application are all directed to mixtures comprising polyamide-amic acid and further providing fluorinated lubricants. Gantillon at Abs.; [0030]; Saiki at [0033]. All the references deal with the properties of these fluorinated coatings. Including non-reactivity at the surface, lubrication, and reduction of friction. Furthermore, wear resistance discussed by Saiki would also have been a problem of Gantillon. This would be expected in a kitchen environment, which requires contacting of the surface of the “non-stick” during cooking, including contacting with food, as well as kitchen instruments. 
	Furthermore, Applicants arguments (with regards to In re Clay) are directed to prior art references in the same industry, but solving different problems (i.e. purpose). This would not apply in the instant case, as the references are all dealing with the same problem—non-reactivity, lubrication, reduction of friction—and utilizing the same chemicals. 
Thus, the argument is not persuasive.

Applicant argues that there is no reasonable expectation of success of taking Saiki’s teachings because it provides good sliding properties in a compressor. p.7. Applicant further argues that the mechanical constraints to which sliding plates in a compressor have nothing to do with cookware anti-adhesive coatings. Id.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712